Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1714
                       Lower Tribunal No. 19-35278
                          ________________


                   CFLB Management, LLC, etc.,
                                  Appellant,

                                     vs.

                 Mabipa Overseas, S.A., etc., et al.,
                                 Appellees.

    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

    Kozyak Tropin & Throckmorton LLP, and Corali Lopez-Castro,
Dwayne A. Robinson, and Michael R. Lorigas, for appellant.

      The O'Donnell Law Firm P.A., and Sonia Escobio O'Donnell and
Robert Anthony O'Donnell, for appellee Vencejo Partnership, S.P.;
Stumphauzer Foslid Sloman Ross & Kolaya, PLLC, and Ian M. Ross, for
appellee Wizard of Os Investment, Ltd.


Before LOGUE, HENDON, and LOBREE, JJ.

     LOGUE, J.
      CFLB Management, LLC (“Management”) appeals the trial court’s final

summary judgment in favor of Vencejo Partnership S.P. and Wizard of Os

Investment, Ltd. (collectively, “Plaintiffs”) on their claims for breach of

promissory note, reestablishment of notes, and, alternatively, money lent.

Management primarily claims error with the trial court’s order granting

summary judgment on Plaintiff’s breach of promissory note claims based on

its contention that the record does not conclusively establish Plaintiffs’ claims

to reestablish the lost promissory notes.

      Management does not dispute, however, that the trial court properly

granted summary judgment on Plaintiffs’ alternative claims for money lent

but takes issue with the trial court’s award of interest on the money lent

claims based on the simple and default interest terms contained in the copies

of the promissory notes submitted to the trial court. As the Eleventh Circuit

Court of Appeals has noted, “[t]here are very few Florida cases that address

a claim for money lent[,] . . . [but] a number of Florida lower courts have

recognized the existence of the claim even if they [do not] analyze it in

depth.” Cimaglia v. Moore, 724 F. App’x 695, 699 (11th Cir. 2018).

      “A plaintiff making a claim for money lent must show ‘money was

delivered to the defendant, the money was intended as a loan, and the loan

has not been repaid.’” Am. Residential Equities LLC v. Saint Catherine



                                       2
Holdings Corp., 306 So. 3d 1057, 1060 (Fla. 3d DCA 2020) (quoting

Cimaglia, 724 F. App’x at 699). Black’s Law Dictionary defines “loan” as “[a]

thing lent for the borrower’s temporary use; esp., a sum of money lent at

interest.” Loan, Black's Law Dictionary (11th ed. 2019) (emphasis added).

Florida Rule of Civil Procedure 1.936 also provides a form complaint for a

claim of money lent that provides, “Defendant owes plaintiff $ ……… that is

due with interest since …. (date)…., for money lent by plaintiff to defendant

on …. (date)….” (emphasis added). Thus, we conclude that the inclusion of

interest as part of a money lent claim is not error.

      Here, Management does not dispute that the money it received from

Plaintiffs was a loan and that the parties agreed to specific terms as part of

this loan, including the applicable simple and default interest rates reflected

in the copies of the promissory notes. Indeed, the record reflects that

Management made at least one interest-only payment to each of the

Plaintiffs prior to defaulting. Therefore, we find no error in the trial court’s

award of the agreed upon interest amounts as part of Plaintiffs’ claims for

money lent and affirm. We find it unnecessary to reach Management’s claims

of error relating to Plaintiffs’ alternative claims for breach of promissory note

and reestablishment of lost notes.

      Affirmed.



                                       3